Citation Nr: 0208508	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period from January 
12, 1995 through March 28, 1996. 

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from March 29, 1996, to May 26, 1999 (excluding the period 
from April 10, 1996 through June 30, 1996, for which the 
veteran was rated 100 percent under 38 C.F.R. § 4.29).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
October 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 decision by the Department of Veterans 
Affairs (VA) Portland Regional Office (RO), which granted 
service connection for PTSD, effective January 12, 1995, and 
rated it 30 percent disabling.  The RO has since granted a 50 
percent rating for PTSD from March 29, 1996 to May 26, 1999 
(excluding the period from April 10 through June 30, 1996, 
for which the veteran was rated 100 percent pursuant to 38 
C.F.R. § 4.29, due to a period of inpatient treatment), and a 
rating of 100 percent from May 27, 1999.  

As reflected in the VA Form 646 submitted by the veteran's 
representative in May 2002, the veteran contends that a 
rating of 50 percent is warranted effective from January 12, 
1995, and a rating of 70 percent is warranted for the period 
from March 29, 1996 to May 26, 1999.  

This case was the subject of a February 2000 hearing before a 
Board member who has since retired.  As noted above and 
discussed further in the decision portion of this case, the 
Board is granting the benefits sought on appeal, as set forth 
in the May 2002 VA Form 646 from the veteran's 
representative, so that there is no prejudice to the veteran 
in not offering him a new Board hearing.

This case was remanded by the Board in May 2000 for the 
purpose of further development of the evidence.  In the May 
2002 VA Form 646, the veteran's representative raised the new 
issue of entitlement to an effective date prior to January 
12, 1995 for service-connected PTSD, as he claimed the rating 
of 50 percent should go back to December 7, 1984.  The issue 
of entitlement to an effective date of December 7, 1984 for 
service connection for PTSD has not as yet been adjudicated 
and is referred to the RO for appropriate initial 
adjudication.


FINDING OF FACT

The evidence reflects a reasonable doubt in the veteran's 
favor that he had PTSD symptoms better described as severe, 
as opposed to considerable, for the period from January 12, 
1995 through May 26, 1999.
 

CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
for the period from January 12, 1995 through May 26, 1999 are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2001); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA 
has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

After reviewing the record, the Board finds that VA has 
arguably not satisfied its duties to the veteran under both 
former law and the new VCAA.  Regarding VA's duty to notify, 
the Board finds that the discussions in the rating decision, 
Statements of the Case, and various letters have not informed 
the veteran and his representative of the allocation of 
duties between them and VA in development of the claim.  In a 
very recent case, the Court of Appeals for Veterans Claims 
held that new section 5103(a), as amended by VCAA, and new 38 
C.F.R. § 3.159(b), as recently amended by 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001), require VA to inform the 
claimant which evidence VA will provide and which evidence 
the claimant is to provide.  Quartuccio v. Principi, __ Vet. 
App. __, 2002 U.S. App. Vet. Claims LEXIS 443, No. 01-997, 
2002 WL 1357300 (June 19, 2002). 

The Board further finds that VA's duties to assist the 
veteran set forth at 38 U.S.C.A. § 5103A have also arguably 
not been fulfilled.  After reviewing the record, the Board 
notes that VA has not obtained the April to June 1996 VA PTSD 
Resident Rehabilitation Program (RRP) records, except for a 
brief two-page inpatient treatment summary.  These records 
are relevant as they bear on the issue of the level of 
severity of the veteran's PTSD during this time frame; 
however, the Board notes that the veteran is already rated 
100 percent disabled for the actual period of treatment 
pursuant to 38 C.F.R. § 4.29.

Further, the Board is granting the benefit sought on appeal, 
a disability rating of 70 percent for the period from January 
12, 1995.  In a November 1999 VA Form 646 the veteran claimed 
entitlement to a rating greater than 50 percent for the full 
period at issue in this case.  The VA Form 646 submitted by 
the veteran's representative in May 2002 explicitly claimed 
entitlement to a rating of 50 percent for the period form 
January 12, 1995 to March 28, 1996, and a rating of 70 
percent for the period from March 29, 1996 to May 26, 1999.  
The rating of 70 percent assigned in this case is a total 
grant of the benefit sought.

As the Board has found that the evidence associated with the 
claims file fully substantiates the veteran's claim, no 
useful purpose would be served in remanding this matter for 
additional development.  Such a remand would unnecessarily 
impose additional burdens on VA, with no benefit flowing to 
the veteran.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom., Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540 
(1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Background

An August 1994 (about four months prior to the beginning of 
the rating period at issue in this case) record of private 
psychological outpatient consultation shows that the veteran 
was referred for an acute stress response at work by his 
supervisor at the post office.  The veteran complained of 
being pressured to work 60 hours a week and more.  On one 
occasion, after being told he would have to work overtime or 
be counted absent without leave, he developed symptoms 
including a throbbing headache, irritability, visual 
blurring, and hoarseness of breath.  He was referred to a 
physician who observed symptoms of increased blood pressure 
and heart rate.  The examining psychologist found that the 
veteran was able to perform his essential job requirements of 
letter carrier, as he understood them, from a psychological 
point of view.  The psychologist recommended the veteran be 
confined to 8 hour a day and 40 hour a week limitations for 
psychological reasons.  Otherwise, the psychologist was 
concerned that the veteran's symptoms would increase again.  
With chronic elevated stress levels, he could experience 
aggravation of his PTSD, and the development of 
psychophysiological correlates.

November and December 1994 records of treatment show that the 
veteran had PTSD issues that he did not want to explore, 
against the wishes of treating mental health care providers.  

In December 1994, the veteran saw a private psychiatrist, 
after being referred by a private psychologist for complaints 
of depression.  After an extended history (to include the 
veteran's history of being shot in the chest in Vietnam) and 
psychiatric examination, the diagnoses were PTSD; major 
depression; and rule out alcohol abuse.  His Global 
Assessment of Functioning (GAF) was evaluated as 70-80 with a 
long-term GAF of 80.  The psychiatrist noted that the veteran 
had chronic intermittent suicidal ideation, but without a 
plan or intent, and no homicidal ideation.

Records of treatment from a private psychologist and a 
private psychiatrist, from January 1995 to March 1996, 
include an August 1995 notation of suicidal ideation that he 
indicated he would not plan or act on because of his 
children.  He had been off medication for several weeks but 
agreed to trying a new medication.  Otherwise, the notes show 
diagnoses of moderate PTSD at times and periodic improvement 
and worsening of symptoms.

A July 1995 VA nursing triage report is in places illegible, 
but it appears to indicate that the veteran was depressed and 
having suicidal ideation.

A July 1995 VA psychiatric consultation indicates that the 
veteran had long term depression complicated by alcohol abuse 
and PTSD.  Problems with anger management and poor impulse 
control had worsened.  He was refusing inpatient psychiatric 
treatment.  Diagnoses were dysthymia rule out major 
depressive disorder, alcohol abuse and PTSD.  His GAF was 
evaluated as 50-60.  

A March 1996 VA blood toxicology test showed the veteran's 
blood to be free of 10 commonly abused drugs.  The test 
results were entirely negative.

An April 1996 VA PTSD RRP hospital summary, reflecting 
residential treatment from April to June 1996, including 
diagnoses of PTSD, military related, chronic, and history of 
polysubstance abuse, in current remission.  The report lists 
the global assessment of functioning as "not dictated."  
The report is not very specific as to symptomatology.  The 
veteran and his representative have requested that the 
underlying treatment records be obtained, but they have not 
been associated with the claims file.  

During a May 1996 VA compensation examination, the veteran 
was pleasant, friendly and cooperative during the 
examination.  He was moderately nervous throughout the 
evaluation and apologized a number of times for this anxiety.  
He stated that the anxiety was related to the anniversary 
date of his being shot in Vietnam, the VA compensation 
examination, and his treatment in the PTSD RRP.  His affect 
was broad and engaging.  His speech was normal and his 
thought process was linear and sequential.  Thought content 
was negative for obvious psychotic symptoms.  He was fully 
alert and oriented.  Grossly, there were no cognitive 
deficits.  

The veteran reported the following PTSD symptoms: intrusive 
thoughts and distressing dreams related to Vietnam; some 
trigger stimuli; avoidance of reminders of Vietnam; efforts 
to suppress thinking about Vietnam; some slight emotional 
detachment; sleep disturbance; anger; hypervigilance; and 
exaggerated startle response.  The examiner felt that the 
veteran definitely met the criteria for PTSD at the time of 
that examination.  He had managed to stay employed full time 
and seemed to be functioning fairly well at work.  Other than 
some anger issues, he got along well with coworkers and 
reported that he was able to concentrate on the job.  
Socially, he had maintained close and positive relationships 
with his children and was quite active with friends and 
involved in hobbies.  The examiner's impression was that the 
veteran was mildly impaired from PTSD both socially and 
occupationally.  The diagnosis was PTSD and the GAF was 65.

During a May 1996 VA Social Industrial Survey, the veteran 
was noted to be an inpatient at a VA PTSD RRP.  He was very 
polite, somewhat nervous, and provided much information 
willingly, with good eye contact.  It appeared that since the 
war he had difficulty maintaining long term intimate 
relationships.  His current PTSD symptoms included sleep 
disturbance, depression, intrusive thoughts, startle 
response, hypervigilance and numbing.  In the social worker's 
view, the veteran was moderately to severely socially 
impaired, and was currently employed.  

At a February 1997 VA compensation examination, history and 
objective examination results were very consistent with past 
findings.  The diagnoses were PTSD, chronic (moderate to 
severe); depressive disorder not otherwise specified; and 
polysubstance abuse in complete remission.  The GAF was 50, 
serious impairment in social functioning.  

At a highly detailed February 1997 VA Social Industrial 
Survey, the veteran was found to have at least moderate 
industrial impairment.  He had been employed at the post 
office for 10 years, but had worked numerous routes.  His 
history of explosiveness on the job was somewhat under 
control due to medications.  He was in counseling both at the 
Veteran Center and through Kaiser Permanente.  He reported a 
difficulty in concentration, which affected his ability to 
deliver the mail because he had difficulty remembering 
streets.  He also had significant difficulty  completing 
paperwork both on and off the job.  He had completed the RRP 
during the summer of 1996 and was distressed to discover that 
his PTSD was not remedied.  He stated he was more aware of 
PTSD and how it had affected his life.  His PTSD was 
evaluated as moderate to significant.  He had a limited 
support system, except for his counseling.  He was not 
involved in any romantic relationships and had not been 
involved with anyone for several years.  He stated he wanted 
to be involved, but did not understand what blocked him from 
developing an intimate relationship.  He was fairly close to 
his two children and had regular contact with them.  He 
acknowledged, however, that his vigilance and difficulty 
getting close to people made it somewhat difficult for him to 
relate to his children the way he would like to.  He 
acknowledged that his social isolation was increasing.   

Private records of treatment from April 1998 to May 2001, 
including treatment from his private psychologist, include 
repeated diagnoses of PTSD.  An April 1998 note shows the 
veteran's condition to have been improving.  He was 
socializing.  Things were going well with his children.  In 
the office he seemed relaxed and in a good mood.  He stated 
sleep was still somewhat of a problem.  Private treatment 
notes show that in December 1998 the veteran's health was 
stable.  He was well groomed and tanned, smiling, with mild 
anxiety and not agitated.  He had no suicidal ideation and 
his thinking was clear and calm.  

At an October 1998 VA Social Industrial Survey, the examining 
social worker, after taking an extensive history, evaluated 
the veteran has having industrial impairment "at least 
moderate toward significant," and social impairment that 
continued to be significant.

During an October 1998 VA psychological examination for 
compensation purposes, the veteran complained of episodic 
suicidal ideation without a plan.  He described his mood as 
being chronically depressed and irritable.  He displayed a 
wide range of affect.  His recent and remote memory abilities 
appeared to be within the average range.  There was no 
evidence of a thought disorder or significant cognitive 
impairment.  He was fully oriented.  His employment was 
described as stable in spite of his chronic PTSD.  He denied 
having recent abnormalities of conduct and judgment.  His 
symptoms of PTSD included persistent re-experiencing his in-
service stressors, avoiding stimuli associated with these 
events, numbing of general responsiveness, persistent 
symptoms of increased arousal such as difficulties falling 
and staying asleep, irritability, hypervigilance, and an 
exaggerated startle response.  In the psychologist's view, 
the veteran appeared to experience only mild industrial 
impairment, given his successful career with the post office.  
The diagnosis was PTSD, chronic with severe social 
impairment.  His GAF was 55, moderate symptoms of PTSD.  

Based on history and examination, the psychologist found that 
the veteran continued to meet the DSM-IV criteria for PTSD 
and secondary symptoms of depression.  The psychologist 
determined that the veteran was experiencing an increase in 
his level of social impairment, as evidenced by his inability 
to have intimate relations with women.  In addition, he had 
only one friend, who was a fellow Vietnam combat veteran.  In 
spite of his social deficits, he appeared to be fully 
employable, given his 11-year career with the post office.

In January 1999, the veteran was seen privately on a crisis 
walk-in basis, after a conflict at work with a supervisor who 
appeared to have been harassing him.  

A January 1999 occupational health clinic note indicates that 
the veteran was seen because of work induced stress.  A 
longstanding history of PTSD from Vietnam was noted.  The 
veteran reported significant heart pounding and difficulty 
restraining his emotions during an episode with his 
supervisor.  Objectively, he was anxious, but his speech was 
fluid and coherent.  There were no obvious delusions 
expressed.  He did not appear to be attending to internal 
stimuli.  He specifically denied violent tendencies, claiming 
he had refused to hold a weapon since he returned from 
Vietnam.  He denied any desire to commit violent acts at 
work.  The assessment was stress-related PTSD.  The examiner 
noted that although PTSD clearly preceded the veteran's work 
conditions, the nature of the interaction with his new 
supervisor was "not overly productive."  The treatment 
provider discussed the case with an assistant postmaster who 
agreed to have the veteran not interact with the offending 
supervisor for at least a day.  Discussion with the 
postmaster or his designate was planned for the next week 
regarding appropriate interactions with the supervisor in 
order to "prevent these forms of improper stress reaction in 
our patient."

Notes of VA treatment for multiple problems, physical as well 
as psychiatric, in May 1999 include a statement that the 
veteran was having profound anxiety and less tolerance with 
his work environment as he approached the June 1 anniversary 
of his being shot in Vietnam.  He was started on psychiatric 
medications and was dealing with the stress fairly well with 
assistance of counseling.

Private notes of psychiatric treatment in October 1999 (about 
6 months after the rating period at issue in this case) 
indicate that the veteran had a new job at the post office 
and liked it because there was less pressure.  He was now 
routing and casing mail in-house on a set schedule.  The 
assessment was PTSD, severe, in partial remission.

In a VA Form 646 dated in November 1999, the veteran's 
representative asserted that service connection at the 50 
percent level should go back to January 12, 1995, and that 
the veteran should have been rated higher than 50 percent for 
the entire rating period at issue.  
 
In a January 2000 note, the veteran's private psychologist 
described the veteran as having been his patient since 1994.  
He had seen the veteran regularly since that time.  The 
veteran had been hospitalized at a VA facility for intensive 
PTSD treatment.  While in many ways he had made progress over 
the years, it was, in the psychologist's view, clear that the 
veteran continued to experience moderate to severe symptoms 
of PTSD attributable to his combat experience in Vietnam.  
These primarily manifested themselves in difficulty with 
anger, especially when stressed or put under pressure by 
those he felt were adversarial.  This had particularly 
evidenced itself in his work situation.  Through the use of 
medication some of the overt symptoms of anxiety had been 
brought under control, but he still tended to be overly 
vigilant and hyper aroused under certain circumstances.  He 
also continued to have periodic sleep disturbance and 
occasional other neurovegetative symptoms.  He summarized by 
stating the veteran's PTSD was chronic and that the only 
relief he could expect was partial at best.  While on the 
surface the veteran at times may have appeared to be 
functioning adequately, the PTSD was always there, with 
underlying problems that were debilitating in significant 
ways.  

In January 2000, the veteran's treating psychiatrist stated 
that the veteran had severe PTSD and continued to have 
symptomatology from his Vietnam experience.  She described 
his symptomatology in detail, to include recurrent intrusive 
images, nightmares, flashbacks while awake, hypervigilance, 
avoiding stimuli that reminded him of being shot in the chest 
in Vietnam, amnesia for some of the traumatic events, 
depressed mood, markedly diminished interest and 
participation in significant activities, feeling detached and 
estranged from others including direct family, restricted 
range of affect, sleep problems, irritability, exaggerated 
startle response, intermittent suicidal ideation, anxiety 
sometimes affecting his ability to function appropriately and 
effectively, difficulty in adapting to stressful 
circumstances, instability to establish and maintain 
effective relationships, intermittent inability to perform 
activities of daily living, at times markedly flattening of 
his affect, panic symptoms, impaired memory, amotivation, and 
sometimes vague paranoia.  She asserted that his 
symptomatology ranged from moderate to severe.  

Also in January 2000, the veteran submitted several lay 
statements generally describing the veteran over the years as 
conscientious and diligent, but easily upset by confrontation 
and argument, with an inability to recover easily or quickly 
from the emotional upset of such situations.  

During the veteran's February 2000 Board hearing, his 
representative noted that he, like the veteran, had been shot 
in the chest, and related based on his own personal 
experience the lifelong psychological effects of such a 
wound.  The veteran and his representative related their 
dissatisfaction with VA examinations that showed the 
veteran's symptomatology to be less than moderate or severe, 
questioning the credibility of the examiners' assessments.  
The veteran described his problems with relationships with 
women, making friends, and incidents on the job.  He related 
some positive experiences with friendships and with 
maintaining frequent contact with his children.  He also 
discussed his attendance record at the post office and how 
his PTSD caused him to miss work sporadically and without 
notice.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

This case arises from an appeal of a June 1996 RO decision 
that granted service connection for PTSD and assigned a 
rating of 30 percent, effective January 12, 1995.  This is an 
initial rating claim.  Fenderson, 12 Vet. App. at 119.  The 
rating was increased to 50 percent, effective March 29, 1996, 
and to 100 percent, effective May 27, 1999. 

During the pendency of the veteran's claim, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (now codified at 38 C.F.R. part 4).  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted VA to do otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also VAOPGCPREC 3-2000.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 30 percent rating for PTSD was warranted 
if there was definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  In such cases, the psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating for PTSD was warranted where the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted (1) 
when the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).  

Under the amended regulations, a 30 percent rating for PTSD 
will be assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  A 50 percent rating will 
be assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation;  neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Code 9411 (2001).

The medical evidence shows that sometimes the veteran's 
symptoms were moderate, sometimes they were severe, and 
sometimes they were somewhere in between.  In December 1994, 
just before the pendency of this claim, the veteran had a 
crisis at work.  At first he did not want to explore his PTSD 
symptoms and declined inpatient psychiatric treatment.  It 
appears that he under-reported his symptoms and presented 
himself well superficially, leading early examiners to 
interpret his symptomatology as mild or mild to moderate.  
After the passage of time, however, it became clear that he 
required psychiatric medication and extensive VA and private 
counseling and in-patient VA PTSD RRP treatment.  Although he 
maintained his employment for many years, it appears with 
perfect hindsight that this was a house of cards.  He changed 
routes many times, had periodic crises at work, had some 
better luck leaving carrier routes and casing and routing 
mail, but finally found himself in the year 2001 unable to 
maintain his job at the post office even with medical 
oversight and some special treatment from management.  He had 
periodic suicidal ideation, periodic serious physical 
symptoms due to stressful situations at work, growing social 
isolation, and inability to have intimate relationships.  At 
the time of the VA examination where his symptomatology was 
found to be mild to moderate, he was in the PTSD RRP - 
perhaps his 24-hour a day residential care environment made 
his symptomatology appear less severe than it did to other 
examiners and treatment providers who had a broader view of 
the history and progression of the veteran's PTSD.  See 38 
C.F.R. § 4.1; see also 38 C.F.R. § 3.344.  His treating 
psychologist and psychiatrist waiver in their correspondence 
and treatment notes between characterizing his overall level 
of disability as moderate, moderate to severe, or severe.

The Board is apprehensive about penalizing the veteran for 
his diligence in accepting and then successfully pursuing 
treatment for PTSD and drug abuse problems, and not 
exaggerating his symptoms in pursuing his claim for a higher 
VA compensation rating.  This conduct may have caused a 
treating or examining care provider to underestimate his 
level of symptomatology at points in time.  In this vein, the 
February 2000 Board hearing transcript appears to betray a 
tendency on the part of the veteran to apologize for, 
minimize and only hesitantly acknowledge, his full level of 
disability.

On close review of the evidence in this case, the Board finds 
that it would be difficult nearly to the point of absurdity 
to delineate periods of considerable versus severe impairment 
from January 12, 1995; there is an argument at any point in 
time that the veteran had severe symptoms, as evidenced by 
crises at work, or recommendation of inpatient psychiatric 
care, or suicidal ideation, or repeated findings of severe 
social impairment despite the veteran's maintaining 
employment, or inability to form an intimate relationship 
over a period of years, or requiring constant treatment, 
medication, counseling and managerial oversight to create a 
work environment at which he could maintain employment.

Under the old psychiatric rating criteria, the question 
before the Board is whether the veteran is socially and 
industrially better described as "severely impaired," 
warranting a 70 percent rating, or "considerably impaired," 
warranting a 50 percent rating.  As should be apparent from 
the above discussion, it appears that on some days, and in 
the eyes of some treatment providers, he was severely 
impaired, while on other days, and in the eyes of other 
treatment providers, he was only considerably impaired.  For 
the entire period at issue, however, the record raises a 
reasonable doubt in favor of the veteran that he was 
severely, rather than moderately, impaired due to PTSD from 
January 12, 1995 to May 26, 1999.  As a result, under the old 
rating criteria, a rating of 70 percent is deemed to be 
warranted from January 12, 1995 through May 26, 1999.  See 38 
C.F.R. §§ 4.3, 4.7, 4.132, Code 9411 (in effect prior to 
November 7, 1996); Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  See also VAOPGCPREC 3-2000. 

The next higher rating of 100 percent is not warranted under 
the old criteria because at no time during the period at 
issue in this case was the veteran so affected as to result 
in total isolation in his community, and at no time was he 
totally incapacitated or demonstrably unable to retain 
employment.  He could always communicate well, had positive 
relationships, and had a full time job the entire time of the 
period at issue in this case.  See 38 C.F.R. § 4.132, Code 
9411 (1996). 

The next higher rating of 100 percent under the new criteria, 
for the period from November 7, 1996, is not warranted in 
this case because at no time during the period at issue in 
this case did the veteran display total occupational and 
social impairment (he was always employed and always had some 
positive relationships), or gross impairment in thought 
processes or communication (he was always able to express 
himself and to behave in a manner that reflected a grasp of 
reality, his illness and of difficult situations).  There is 
one non-specific mention in a January 2001 note from his 
psychiatrist of intermittent inability to accomplish his 
activities of daily living, but this is the sole finding that 
speaks to the criteria for a 100 percent rating for the 
period at issue, and is at most only intermittent.  Also, 
unlike the psychiatrist's other assertions, this one has no 
support in the record.  He was well groomed and living by 
himself without the need for assistance.  In every respect, 
the disability picture is entirely inconsistent with the 
criteria for 100 percent rating for the period at issue.  He 
had no delusions or hallucinations, never hurt himself or 
other or put himself or other is danger of being hurt, was 
always oriented to time and place, and knew the names of 
close relatives, his occupation and own name.  See 38 C.F.R. 
§ 4.130, Code 9411 (2001).  

The evidence is so far from approximating the criteria for a 
100 percent rating under either the old or new criteria that 
there is no reasonable possibility of substantiating the 
claim by further developing the record by, for example, 
obtaining the April through June 1996 PTSD RRP records.  As 
the hospital summary and contemporaneous VA examination and 
VA Social Industrial Survey show, the veteran's 
symptomatology was far less severe at that time than symptoms 
such as total incapacitation, gross repudiation of reality, 
or inability to perform activities of daily living.  
Additionally, as for the period of PTSD RRP inpatient 
treatment, the veteran was rated at 100 percent for that 
specific period under 38 C.F.R § 4.29.  

Since the schedular criteria for a 100 percent rating are not 
met or approximated at any time during the rating period at 
issue in this case, a rating of 70 percent is assigned for 
the entire rating period at issue, except for that period 
during which the veteran is already rated as 100 percent 
disabling pursuant to 38 C.F.R. § 4.29.  38 C.F.R. § 4.7; 
Karnas, 1 Vet. App. at 308.  

The Board notes that in the May 2002 VA Form 646 the 
veteran's representative explicitly requested a rating of 50 
percent for the period through March 28, 1996, and a rating 
of 70 percent effective March 29, 1996.  A November 1999 VA 
Form 646 had asked for a rating of greater than 50 percent 
for the entire period.  Absent anything in the record to 
indicate otherwise, the Board considers the current grant of 
a 70 percent rating for the entire period at issue in this 
case as a full grant of benefit sought on appeal, and notes 
that this is actually a little more than was requested in the 
May 2002 VA Form 646.  The fact that this appears to be a 
full grant of the benefits sought on appeal, coupled with the 
determination that there is no reasonable possibility of 
substantiating a claim for a higher initial rating in the 
context of the current evidence of record, were the 
determinative factors in the Board's decision to take final 
action in this case despite the retirement of the Board 
member before whom the veteran testified in February 2000 and 
despite the absence of the RRP treatment records from the 
claims file.  No doubt a case could be made that the Board 
should have inquired as to whether the veteran wanted another 
hearing and ordered a search for the RRP records, and that 
not to have done so may breach the duty to assist in this 
case.  Nevertheless, it is the earnest opinion of the 
undersigned that there would be no reasonable possibility of 
any benefit flowing to the veteran in the aftermath of what, 
as a practical matter, would amount to nothing more than 
pointless further protraction and delay.  The decision to 
reach a conclusion here amounts to a considered judgment by 
the undersigned to grant to this veteran, after a period of 
over 71/2 years of administrative adjudication and development, 
all benefits sought and reasonably justified by the record 
without further undue delay or waste of limited 
administrative resources.  

ORDER

A rating of 70 percent for PTSD from January 12, 1995 to May 
26, 1999 is granted (excluding the period from April 10 
through June 30, 1996, during which the veteran was rated 100 
percent disabled under 38 C.F.R. § 4.29), subject to the law 
and regulations governing the payment of monetary benefits.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

